Interlocutory judgment reversed upon the law and the facts, without costs, and a new trial granted. The admission of plaintiff’s testimony other than proof of the marriage was clearly erroneous under section 349 of the Civil Practice Act.† It was highly prejudicial to the defendant, and we cannot say that it did not influence the jury in arriving at the verdict rendered. We reverse on the facts as well as on the law because no exception was taken to the admission of most of this evidence. Blaekmar, P. J., Rich, Jaycox, Kelby and Young, JJ., concur.

 Formerly Code Civ. Proc. § 831.— [Rep.